Citation Nr: 9917456	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-08 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for tinea 
pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976 and from September 1990 to May 1991.

The veteran presented sworn testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at a hearing 
held at the Atlanta RO in December 1998.  At that time, he 
submitted additional documentary evidence in support of his 
claim.  He also submitted a waiver of initial RO review with 
regard to the newly-presented evidence.

Appellate consideration of the issues of entitlement to 
service connection for headaches and entitlement to service 
connection for a psychiatric disability, to include PTSD will 
be deferred pending completion of the development requested 
in the REMAND portion of this decision.


FINDING OF FACT

The veteran's skin disorder affects an extensive area, with 
intermittent exudation and intermittent disfiguration, and 
requires medication.



CONCLUSION OF LAW

A disability rating of 10 percent is warranted for tinea 
affecting the veteran's whole body.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that the disability is greater is sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to the 
VA's statutory duty to assist the veteran in the development 
of this claim.  38 U.S.C.A. § 5107(a).  

Entitlement to service connection for tinea pedis was granted 
on a benefit of the doubt basis in a hearing officer decision 
of February 1996.  The hearing officer took great care to 
limit the grant to the veteran's feet only, based upon the 
medical evidence of record which showed the veteran's skin 
disorder was confined to his feet.  A noncompensable 
disability rating was assigned at that time.  

According to the report of the general medical examination 
conducted in March 1991 upon his discharge from service 
reflects that he had exfoliative dermatitis on his right hand 
at that time.  A June 1991 VA outpatient treatment record 
shows a lesion on the palmar surface of the right hand with 
diagnostic impressions of tinea manum and tinea pedis.  Other 
VA records reflect that the veteran was given various anti-
fungal prescription medications.  A statement dated in 
September 1996 submitted by the veteran's wife indicates that 
the veteran is plagued by sores all over his body and a 
fungus infection on his feet.  During the December 1998 
hearing, the veteran himself testified that the rash occurs 
intermittently every month or two and lasts between four and 
seven days each time.  He also testified that the rash occurs 
all over his body, including his face, trunk, and feet; and 
that he sometimes experiences lesions which break open and 
bleed.  Lastly, a report of an October 1998 private medical 
visit shows areas of erythematous maculopapular rash in the 
axillae and onychomycosis and fungal infection in his 
toenails.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When a disability, such as tinea, which is not specifically 
provided for in the rating schedule, is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has evaluated the veteran's 
disorder as analogous to eczema under the evaluative criteria 
set forth in 38 C.F.R. § 4.118, Code 7806.  A review of these 
criteria indicates that the RO's choice is appropriate 
because the symptomatology set forth under the rating code 
pertaining to eczema is similar to the symptomatology 
reflected in the veteran's medical records, written 
contentions, and testimony.

The rating criteria provide that eczema with ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or when it is deemed to be exceptionally 
repugnant, will be rated as 50 percent disabling.  With 
exudation or constant itching, extensive lesions, or marked 
disfigurement, eczema will be rated as 30 percent disabling.  
With exfoliation, exudation or itching, or if involving an 
exposed surface or extensive area, eczema will be rated as 
10 percent disabling.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, eczema will be rated as noncompensable.  38 C.F.R. 
§ 4.118, Code 7806. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41 
(1996); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board is cognizant of the hearing officer's determination 
that granted service connection solely for tinea affecting 
the veteran's feet.  However, a review of the evidence of 
record convinces the Board that this grant was 
inappropriately narrow.  Especially in light of the 
dermatitis on the veteran's right hand noted on his 
separation medical examination in conjunction with the 
outpatient treatment records showing continued right hand 
involvement and the more recent records showing involvement 
in a larger area, including the armpits and chest area, in 
addition to the feet, the Board is of the opinion that the 
medical evidence shows the skin disability which had its 
inception during service continues to affect a greater 
portion of the veteran's skin than his feet only.  In 
reviewing the veteran's claim for entitlement to an increased 
disability rating, then, the Board will consider the extent 
of the entire disability, rather than limiting consideration 
to the veteran's feet only, as the hearing officer delineated 
in the original grant.  

A critical factor in the rating criteria pertaining to 
disorders of the skin, generally, and tinea as analogous to 
eczema, specifically, is disfigurement.  The veteran has 
testified that he has had rashes affecting his face and that 
he experiences great embarrassment.  His testimony is deemed 
helpful to the Board and credible insofar as it comports with 
the medical evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  With regard to disfigurement from 
the service-connected skin disorder, however, the evidence of 
record tends to show that the neither the rash or the 
disfigurement are constant.  Rather, the evidence shows that 
the rash itself is intermittent, and that it does not always 
affect areas which are generally visible, not covered by 
clothing.  In reaching this conclusion, in addition to the 
veteran's own testimony, the Board notes the recent private 
medical record which showed the disability affecting only the 
armpit area and the feet.  

Under the criteria set forth for rating skin disorders, the 
Board must also evaluate the level of impairment resulting 
from exfoliation, exudation, and itching.  In his written 
contentions, the veteran contends he experiences all of these 
symptoms over an exposed and extensive area.  In his hearing 
testimony, however, he emphasized his embarrassment and did 
not focus on itching or exfoliation as distressing to him.  
He testified that his lesions seep and bleed.  

Thus, based upon a comprehensive review of the record, the 
Board holds that because the veteran's skin disorder affects 
an extensive area, with exudation and intermittent 
disfiguration, and requires medication, a 10 percent 
disability rating is appropriate to compensate him for the 
impairment resulting from the service-connected skin 
disorder.  Because the disability is intermittent in nature, 
and because exudation, constant itching, extensive lesions, 
and marked disfigurement do not appear to be present to the 
extent contemplated for the assignment of a 30 percent 
disability rating or a 50 percent disability rating under the 
schedular criteria, a disability rating greater than 
10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  Overall, the evidence supports the veteran's 
claim for a 10 percent disability rating for tinea affecting 
his entire body.


ORDER

A 10 percent disability rating is granted for tinea, subject 
to the laws and regulations governing the grant of monetary 
benefits.



REMAND

Headaches

The veteran contends service connection for headaches is 
warranted on the basis that his headaches had their inception 
during his second period of service.  He specifically 
contends that his headaches were caused by "bromide" 
tablets that he was required to take prior to his deployment 
to the Persian Gulf region as a chemical deterrent in case he 
was hit by gunfire.  

Chiropractic treatment records reflecting treatment from 1990 
through 1994 show that the veteran sustained a neck injury in 
1990.  On a May 1990 form, in conjunction with treatment for 
the neck injury, he indicated that he experienced headaches 
approximately once a week.

A review of the veteran's service medical records is entirely 
negative for documentation of headaches during either period 
of service.  The report of the general medical examination 
conducted in March 1991 upon his discharge from service 
indicates that his head and his neurological system were 
considered to have been normal upon clinical examination.  On 
the medical history portion of the March 1991 examination, 
which the veteran completed himself, he checked that he had 
not had and did not have at that time, frequent or severe 
headaches.  

During the December 1998 hearing, the veteran's 
representative made reference to treatment for headaches in 
March 1992 at Eisenhower Hospital, Fort Gordon, as well as to 
a diagnosis of migraine headaches in May 1992.  Reports 
reflecting this treatment do not appear to be contained in 
the veteran's claims file, however.  Of record is what 
appears to be a referral form for the veteran to receive 
neurological treatment at the Eisenhower Army Medical Center 
in March 1992.  The nature of the disability is not 
specified, however, and the report reflecting the actual 
treatment is not available for review.

The post-service medical records document multiple headaches.  
The diagnoses vary widely, however.  Although the veteran 
reported having headaches during several February 1994 VA 
examinations, no diagnosis pertinent to headaches was 
rendered by the examiners.  A June 1994 VA neurological 
consultation report shows a history of headaches for three 
years.  The veteran was referred to a private neurologist for 
evaluation of his headaches in May 1995.  Following clinical 
evaluation, the neurologist noted a chronic daily headache 
syndrome.  A magnetic resonance imaging study conducted in 
May 1995 revealed the presence of left ethmoidal sinusitis 
and bilateral frontal sinusitis, while an electromyograph was 
interpreted as normal.  It does not appear that the 
neurologist had reviewed these test results prior to 
identifying the chronic daily headache syndrome, however.  An 
April 1997 VA examination report provides a diagnosis of 
migraine syndrome, based apparently upon the veteran's 
history.  A November 1998 progress note from the same 
neurologist who had evaluated the veteran in May 1995 
indicates the veteran carried a diagnosis of "intermittent 
vascular headache."  The same note indicates that the 
veteran had last been seen in that office in 1996, although 
there are no records reflecting a visit in 1996 contained in 
the claims file.

Because the medical evidence pertaining to the veteran's 
headaches appears to be incomplete and because the diagnoses 
of record vary so widely, the Board is of the opinion that 
additional development is warranted.  Obtaining any medical 
evidence documenting the presence of headaches within the 
one-year presumptive period is especially important to 
developing a claim for service connection.  Additionally, 
identifying the nature of the disability is important for the 
purpose of identifying a medical nexus to service.  


Psychiatric disability

The veteran contends he suffers from PTSD as a result of 
traumatic experiences he suffered in the Persian Gulf War.  
He has also filed claims for entitlement to service 
connection for depression, irritability, hyperalertness, a 
nervous condition, a depressive disorder, an adjustment 
problem, dysthymia, and "PTSD due to an undiagnosed 
illness."  For purposes of a clear and comprehensive 
adjudication, the Board has construed the issue before us as 
entitlement to service connection for a psychiatric 
disability, to include PTSD, as reflected on the title page.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
In order for service connection for PTSD to be granted, there 
must be medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  38 
C.F.R. § 3.304(f).

The veteran's service medical records reveal that in August 
1974, the veteran experienced a stress reaction to 
situational problems on the job, which was given a diagnosis 
of "situation anxiety reaction."  No chronic psychiatric 
disability was identified upon his discharge from his first 
period of service, however.  The records reflecting his 
second period of service do not indicate any psychiatric 
problems either.  According to the discharge examination 
report, he was considered to have been psychiatrically normal 
upon discharge.

The evidence of record contains a clear diagnosis of PTSD, 
made in June 1994 by a counselor the veteran had sought help 
from privately.  The counselor has submitted a letter 
detailing the veteran's symptomatology and also submitted the 
results of psychological testing administered to the veteran.  
The veteran's father-in-law, who identified himself as a 
clinical psychologist, has also submitted a letter in which 
he states the veteran is suffering from PTSD as a result of 
the Gulf War.  However, upon several subsequent VA 
examinations conducted pursuant to this claim, PTSD was not 
found by the examining psychiatrists; rather diagnoses of 
dysthymia and depression were assigned.  

The applicable regulation also requires credible supporting 
evidence that the claimed in service stressor(s) actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed in service stressor.  
38 C.F.R. § 3.304(f).  In rendering the diagnoses of PTSD 
which are summarized above, these mental health experts 
appear to have accepted the veteran's own account of his 
experiences as supporting a diagnosis of PTSD since there is 
no indication that they have reviewed the veteran's service 
medical or personnel records, or any other evidence 
reflecting the occurrence of the claimed events.  
Notwithstanding, as stated by the United States Court of 
Veterans Appeals (Court), "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran identifies several different stressors as the 
cause of his PTSD.  He asserts that while he was stationed 
near Hafar Al Batin a SCUD missile was fired toward his 
location.  Although the SCUD was intercepted by a Patriot Air 
Defense Missile and thus did not harm anyone or anything, he 
expresses anger toward an officer for giving out their 
location on a nonsecure radio.  He also asserts that as a 
military policeman, he turned over a prisoner of war to a 
group of Saudi and Kuwaiti soldiers at a checkpoint near the 
Kuwait City International Airport, and that he then witnessed 
one of the Saudi or Kuwaiti officers execute the prisoner 
with a handgun.  Other claimed stressors include observing 
dead bodies, human remains that looked like Jell-O, charred 
bodies, and skeletal fragments on the Bosra road.  He asserts 
that he observed mass human graves as well.  

The veteran does not assert that he experienced combat while 
in the Persian Gulf arena, or that his stressors arose from 
combat-related events.  In establishing the occurrence of 
noncombat-related stressors, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
See West (Carelton) v. Brown, 7 Vet. App. 70, 76 (1994); see 
also Zarycki at 98 (1993).  Instead, the record must contain 
evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  Other "credible 
supporting evidence from any source" must be provided that 
the event(s) alleged as the stressor in service occurred.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  Currently, the 
veteran's testimony and written statements constitute the 
sole evidence in the claims file that the alleged events 
occurred.  The service personnel records reflecting his 
second period of service are not contained in the claims file 
and no independent verification of the claimed stressors has 
been undertaken by the RO.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thus, following evidentiary development, the RO must make a 
specific determination as to whether the evidence may be 
interpreted as showing that the veteran's claimed stressors 
actually occurred. 

Upon remand, therefore, the Board is of the opinion that 
further development regarding the veteran's stressors should 
be undertaken.  If the stressors are verified, additional 
development as to the diagnosis of PTSD and the 
identification of a medical link between the verified 
stressors and PTSD is required.  If it is determined that the 
veteran does not have PTSD, then medical evidence as to 
whether a connection between any other clearly-diagnosed 
psychiatric disorder and the veteran's service exists must be 
developed.   

In connection with identifying a nexus between any current 
PTSD and any claimed inservice stressor, the Board notes that 
it is unclear whether the RO considered recent precedent 
holdings of the Court which have provided new guidance for 
the adjudication of claims for service connection for PTSD.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen, 
supra; and Moreau v. Brown, 9 Vet. App. 389 (1996).  A fully-
explained RO decision, based upon complete evidence, in 
accord with governing law, regulation, and Court precedent, 
will facilitate Board review of the veteran's appeal as to 
the veteran's claim for entitlement to service connection for 
a psychiatric disability to include PTSD.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  After securing the necessary 
release(s), the RO should obtain records 
from the U.S. Army Medical System, the VA 
Medical System, the private counselor, 
and the private physicians already of 
record, reflecting all treatment provided 
to the veteran pertinent to headaches and 
psychiatric complaints since his 
discharge from service, for inclusion in 
the veteran's claims file.  The RO should 
check with the veteran to ensure that ALL 
medical treatment providers are of record 
and ensure that all providers have been 
contacted.  

2.  The RO should secure the veteran's 
service personnel records through 
official channels, for inclusion in the 
claims file.

3.  The RO should attempt to secure the 
relevant unit records, including after 
action reports and daily logs reflecting 
the veteran's five month period of 
service in the Persian Gulf from the 
appropriate research service, such as the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) or 
the recent military records arm of the 
Department of Defense.  The veteran 
should be requested to provide all 
details involving his unit assignments, 
etc. that are required to conduct this 
detailed and time-consuming research.  If 
an adequate search for verifying 
information cannot be conducted, due to 
lack of identifying details, the 
officials responsible for the search 
should so certify.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify the nature and etiology of 
the veteran's headaches.  The claims 
folder, including all records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to review the pertinent medical 
evidence regarding the veteran's 
headaches and reach a conclusion as to 
the proper cause and diagnosis of the 
headaches.  A discussion of the previous 
diagnoses and test results along with 
current clinical findings is requested 
along with the complete rationale for the 
conclusion(s) reached.  If it is 
medically possible to accurately identify 
the date of headache onset, the examiner 
is requested to make a reasonable 
estimate of the approximate date the 
headache disorder began.  

5.  Prior to scheduling a VA psychiatric 
examination, the RO should make an 
adjudicative determination regarding 
whether there is "credible supporting 
evidence from any source" of a noncombat 
stressor.

6.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
evaluation to be conducted by a 
psychiatrist who has not previously 
interviewed the veteran.  The veteran's 
claims files, including all records 
obtained pursuant to the above requests, 
must be provided to the examiner prior to 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The psychiatrist should 
interview the veteran and review all 
pertinent records in his claims file, 
including those described above as well 
as any obtained upon remand.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorders.  The diagnoses 
should be based on examination findings, 
all available service and post-service 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
requested.  In this respect, the examiner 
should attempt to reconcile the multiple, 
conflicting psychiatric diagnoses and/or 
assessments of record based on a review 
of all of the medical evidence of record, 
including the VA treatment reports, 
private counseling reports, the reports 
reflecting counseling and evaluation 
related the veteran's previous 
employment, and the previous VA 
psychiatric examination reports.  If a 
diagnosis of PTSD is made, the specific 
stressor(s) to which it is related should 
be set forth with explicit comment upon 
the RO's adjudicative determination of 
the veteran's stressors.  The 
relationship to service of any other 
disorders, such as depression, a 
depressive disorder, an adjustment 
problem, or dysthymia, should be fully 
explained, along with the 
interrelationship of multiple psychiatric 
diagnoses, if found.  The complete 
rationale for all conclusions reached and 
opinions expressed should be fully 
explained.  The report of the evaluation 
and all associated testing should be 
associated with the claims file.

7.  After the development requested above 
has been completed, the RO should again 
review the record and readjudicate the 
veteran's claims for entitlement to 
service connection for headaches and 
entitlement to service connection for a 
psychiatric disability, to include PTSD.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

